DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/24/2021. Claims 1-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Murren discloses JSP instructions and some HTML tags as opposed to only HTML instructions. Remarks p. 8. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “only HTML isntructions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite parsing the document object model to identify HTML objects, the claims do not limit the document object model to only HTML instructions. 
Applicant argues that, since the DOM of Murren includes a source JSP, traversing the DOM would only result in identifying source JSP and not HTML instructions. Remarks p. 8. Applicant’s argument is not persuasive for the following reasons. First, Murren’s disclosure is not limited to JSP, but may encompass other server-side languages (e.g., ASP). (“The customization system "compiles" a computer program (e.g., JSP or ASP) by identifying the content of each statement (e.g., tag) of the computer program that may be customized,” Col. 2, lines 50-67). Furthermore, applicant does not expressly define HTML instructions to exclude ASP tags. Since ASP tags may appear between <HTML> and </HTML> tags (See e.g., https://networkencyclopedia.com/active-server-pages-asp/), it would be reasonable to interpret such ASP tags as “HTML instructions.”
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Claims 1-18 contain the negative limitation “excluding a java server page (JSP) tag,” which does not have basis in the original disclosure. The original disclosure makes no mention or suggestion of JSP tags. As such, there is no basis for the negative limitation to exclude such tags.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0216042 (“Consolatti"), in view of U.S. Pat. No. 7,000,185 ("Murren”), and further in view of U.S. Pub. No. 2010/0153929 (“Porras”).

Regarding claim 1, Consolatti teaches a method for transforming server side template to a client side template, the method comprising: 
obtaining, by a web content server (Fig. 6, 620), responsive to a request for webpage received from a client device (Fig. 6, 610), a server executable webpage template (“The JSP is an HTML Web page with embedded Java source code that is 
transforming, by the web content server (Fig. 6, 630), the obtained server executable webpage template to a client executable webpage template (“The client-side JVM then operates on the HTML and invokes the JavaScript objects (step 660) for providing the browser widgets to generate a view of the JSP Web page (step 670),” ¶ [0058]) by replacing each of the plurality of HTML and logical instructions with an equivalent JavaScript code (“The JVM converts custom tags into tag objects which in turn generate JavaScript objects for any browser widgets referenced in the JSP Web page, JavaScript representations of any handlers associated with the JavaScript objects, and HTML code for the view of the JSP Web page and JavaScript objects (step 630),” ¶ [0058]).
Consolatti fails to teach parsing, by the web content server, the obtained server executable webpage template to generate a document object model; traversing, by the web content server, the generated document object model to identify one or more types of HTML instructions in the plurality of HTML and logical instructions in the generated object model; and transforming based on the identified types of HTML instructions. Murren teaches parsing, by the web content server, the obtained server executable webpage template to generate a document object model (Fig. 1A; Col. 3, line 63 – Col. or ASP) by identifying the content of each statement (e.g., tag) of the computer program that may be customized,” Col. 2, lines 50-67) in the generated object model (“customization system identifies the type (e.g., JSP tag) associated with each statement,” Col. 2, lines 50-60); and transforming based on the identified types of HTML instructions (“Based on the type of statement, the customization system identifies content of the statement that can be customized and stores the identified content in a custom content bundle,” Col. 2, lines 50-60; “tag instructions specify how to customize each type of tag of a JSP,” Col. 4, lines 25-40). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate DOM generation, as taught by Murren, into Consolatti, in order to facilitate customization of dynamic web content.
Consolatti-Murren fails to teach that the client executable webpage template is in an executable form for execution by the client device without further processing. Porras teaches JavaScript that is in an executable form for execution by the client device without further processing (“JavaScript 102 being executed at runtime by an interpreter 104 which interprets the JavaScript instructions and provides corresponding machine code instructions to central processing unit 106,” ¶ [0001]; “scripts and other code written in interpreted languages such as JavaScript have been precompiled to machine code executable directly by a processor, e.g., pre-compiled JavaScript (i.e., machine 

Regarding claim 7, Consolatti teaches a non-transitory computer readable medium having stored thereon instructions for transforming server side template to a client side template comprising machine executable code which when executed by a processor, causes the processor to perform steps (¶ [0069]) comprising: 
obtaining responsive to a request for webpage received from a client device (Fig. 6, 610), a server executable webpage template (Fig. 6, 620; “The JSP is an HTML Web page with embedded Java source code that is executed in the Web server or application server,” ¶ [0003]) comprising a plurality of Hypertext Markup Language (HTML) and logical instructions (“In order to create a Web page using JSP, the programmer simply writes the regular HTML in the normal manner, using whatever Web-page-building tools they normally use. The programmer then encloses the code for the dynamic parts in special tags, most of which start with "<%" and end with "%>”,” ¶ [0004]; also ¶¶ [0003]-[0008]); and 
transforming the obtained server executable webpage template to a client executable webpage template (“The client-side JVM then operates on the HTML and invokes the JavaScript objects (step 660) for providing the browser widgets to generate a view of the JSP Web page (step 670),” ¶ [0058]) by replacing each of the plurality of 
Consolatti fails to teach parsing, by the web content server, the obtained server executable webpage template to generate a document object model; traversing, by the web content server, the generated document object model to identify one or more types of HTML instructions in the plurality of HTML and logical instructions in the generated object model; and transforming based on the identified types of HTML instructions. Murren teaches parsing, by the web content server, the obtained server executable webpage template to generate a document object model (Fig. 1A; Col. 3, line 63 – Col. 4, line 24); and traversing, by the web content server, the generated document object model (“customization compiler traverses the DOM tree compiling each tag,” Col. 4, lines 25-60; also Fig. 1B) to identify one or more types of HTML instructions in the plurality of HTML and logical instructions excluding a java server page (JSP) tag (“The customization system "compiles" a computer program (e.g., JSP or ASP) by identifying the content of each statement (e.g., tag) of the computer program that may be customized,” Col. 2, lines 50-67) in the generated object model (“customization system identifies the type (e.g., JSP tag) in the generated object model (“customization system identifies the type (e.g., JSP tag) associated with each statement,” Col. 2, lines 50-60); and transforming based on the identified types of HTML instructions (“Based on the type of statement, the customization system identifies content of the statement that can be 
Consolatti-Murren fails to teach that the client executable webpage template is in an executable form for execution by the client device without further processing. Porras teaches JavaScript that is in an executable form for execution by the client device without further processing (“JavaScript 102 being executed at runtime by an interpreter 104 which interprets the JavaScript instructions and provides corresponding machine code instructions to central processing unit 106,” ¶ [0001]; “scripts and other code written in interpreted languages such as JavaScript have been precompiled to machine code executable directly by a processor, e.g., pre-compiled JavaScript (i.e., machine code generated prior to runtime based on JavaScript) 140 shown in FIG. 1 as being provided to CPU 144 for execution at runtime,” ¶ [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate directly-executable JavaScript, as described by Porras, into Consolatti-Murren, in order to reduce the processing load at the client device.

Regarding claim 13, Consolatti teaches a web content server (Fig. 1, 104), comprising: 
a processor (Fig. 2, 202);

obtaining responsive to a request for webpage received from a client device (Fig. 6, 610), a server executable webpage template (Fig. 6, 620; “The JSP is an HTML Web page with embedded Java source code that is executed in the Web server or application server,” ¶ [0003]) comprising a plurality of Hypertext Markup Language (HTML) and logical instructions (“In order to create a Web page using JSP, the programmer simply writes the regular HTML in the normal manner, using whatever Web-page-building tools they normally use. The programmer then encloses the code for the dynamic parts in special tags, most of which start with "<%" and end with "%>”,” ¶ [0004]; also ¶¶ [0003]-[0008]); and 
transforming the obtained server executable webpage template to a client executable webpage template (“The client-side JVM then operates on the HTML and invokes the JavaScript objects (step 660) for providing the browser widgets to generate a view of the JSP Web page (step 670),” ¶ [0058]) by replacing each of the plurality of HTML and logical instructions with an equivalent JavaScript code (Fig. 6, 630; “The JVM converts custom tags into tag objects which in turn generate JavaScript objects for any browser widgets referenced in the JSP Web page, JavaScript representations of any handlers associated with the JavaScript objects, and HTML code for the view of the JSP Web page and JavaScript objects (step 630),” ¶ [0058]).
Consolatti fails to teach parsing, by the web content server, the obtained server executable webpage template to generate a document object model; traversing, by the or ASP) by identifying the content of each statement (e.g., tag) of the computer program that may be customized,” Col. 2, lines 50-67) in the generated object model (“customization system identifies the type (e.g., JSP tag) in the generated object model (“customization system identifies the type (e.g., JSP tag) associated with each statement,” Col. 2, lines 50-60); and transforming based on the identified types of HTML instructions (“Based on the type of statement, the customization system identifies content of the statement that can be customized and stores the identified content in a custom content bundle,” Col. 2, lines 50-60; “tag instructions specify how to customize each type of tag of a JSP,” Col. 4, lines 25-40). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate DOM generation, as taught by Murren, into Consolatti, in order to facilitate customization of dynamic web content.
Consolatti-Murren fails to teach that the client executable webpage template is in an executable form for execution by the client device without further processing. Porras .

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consolatti-Murren-Porras as applied to claims 1, 7 and 13 above, and further in view of Bergsten (“JSTL 1.0: Standardizing JSP, Part 1” 2002).

Regarding claims 2, 8 and 14, Consolatti-Murren-Porras teaches the invention of claims 1, 7 and 13, and further teaches identifying, by the web content server, one or more instruction types in the identified plurality of HTML and logical instructions (Murren: Fig. 4, 401; Col. 10, lines 33-50; also Table 5), but fails to teach that the one or more instruction types comprises a condition tag, an iteration tag, a variable print instruction and a variable set instruction. Bergsten teaches JSP tags, including a condition tag (“<c:if> allows you to conditionally include, or process, a piece of the <c:forEach> action processes its body once for each element in the collection specified by the items attribute,” p. 7), a variable print instruction and a variable set instruction (“basic output and variable setting actions: <c:out> and <c:set>," p. 6). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate JSP tags, as taught by Bergsten, into Consolatti-Murren-Porras, in order to standardize JSP custom actions.

Claims 3-6, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consolatti-Murren-Porras-Bergsten as applied to claims 2, 8, and 14 above, and further in view of U.S. Pub. 2009/0271771 (“Fallows").

Regarding claims 3, 8 and 15, Consolatti-Murren-Porras-Bergsten teaches the invention of claims 2, 8 and 14, but fails to teach generating, by the web content server, the equivalent JavaScript code configured to express a condition and inject an inner content of the condition inside a branch of the condition when the identified one or more instruction types is the condition tag. Fallows teaches replacing Java code with a Javascript equivalent (“Where a replacement target language construct exists, a direct substitution is made… methods of java.io.PrintStream, java.lang.Math, java.lang.Number, java.lang.StringBuffer, java.lang.StringBuilder, java.lang.System, and basic objects java.lang.Boolean, and java.lang.Integer are generally suitable for direct substitution,” ¶ [0060]). While Fallows does not expressly disclose a conditional tag, such a tag is disclosed by Bergsten (pp. 6-7). Furthermore, Bergsten discloses an inner content of a condition (“Welcome back <c:out value="${cookie.userName.value}" />,” p. 

Regarding claims 4, 9 and 16, Consolatti-Murren-Porras-Bergsten teaches the invention of claims 2, 8 and 14, but fails to teach generating, by the web content server, the equivalent JavaScript code configured to invoke a specifically crafted utility function to pass the iteration tag as a parameter when the identified one or more instruction types is the iteration tag. Fallows teaches replacing Java code with a Javascript equivalent through emulation in the target language (i.e., specifically crafted utility function) (“emulated by use of a target language replacement implementation,” ¶ [0061]), including passing the package (i.e., iteration tag) as a parameter (“submitting the package to translation,” ¶ [0061]). While Fallows does not expressly disclose an iteration tag, such a tag is disclosed by Bergsten (pp. 6-7). It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate package emulation, as taught by Fallows, into Consolatti-Murren-Porras-Bergsten, in order to improve code performance. 

Regarding claims 5, 10 and 17, Consolatti-Murren-Porras-Bergsten teaches the invention of claims 2, 8 and 14, but fails to teach transforming, by the web content 

Regarding claims 6, 11 and 18, Consolatti-Murren-Porras-Bergsten teaches the invention of claims 2, 8 and 14, but fails to teach transforming, by the web content server, the variable set instruction into a JavaScript variable set instruction when the identified one or more instruction types is the variable set instruction. Fallows teaches replacing Java code with a Javascript equivalent (“Where a replacement target language construct exists, a direct substitution is made… methods of java.io.PrintStream, java.lang.Math, java.lang.Number, java.lang.StringBuffer, java.lang.StringBuilder, java.lang.System, and basic objects java.lang.Boolean, and java.lang.Integer are generally suitable for direct substitution,” ¶ [0060]). While Fallows does not expressly disclose a variable set tag, such a tag is disclosed by Bergsten (pp. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455


/JULIAN CHANG/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455